Citation Nr: 1106163	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-46 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to 
include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).  

3.  Whether reduction of the rating for bilateral pes planus from 
a 30 percent rating to 10 percent rating was warranted.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and May 2008 decisions of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).

The Board has recharacterized the Veteran's service connection 
claim for a major depressive disorder, claimed as depression and 
sleeping problems, and an anger problem, as a single service 
connection claim for an acquired psychiatric disorder, other than 
PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and 
the evidence of record.  

The issue of entitlement to a total disability rating 
based on individual unemployability due to service 
connected disabilities (TDIU) has been raised by the 
Veteran, in an October 2008 statement and at his May 2010 
Board hearing, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See Board Hearing Trans., 
pp. 4-5, May 4, 2010.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the interest of clarity, the Board deems it necessary to 
address procedural matters relevant to the Veteran's present 
claims.  During the pendency of the present appeal, the Veteran 
filed a separate service connection claim for PTSD and a July 
2009 rating decision was issued in connection with this claim.  
The decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
discussed how the Board should analyze claims concerning PTSD and 
other acquired psychiatric disorders.  This decision made plain 
that although a Veteran's service connection claim "identifies 
PTSD without more, it cannot be a claim limited to that 
diagnosis, but must rather be considered a claim for any mental 
disability" reasonably raised by the record.  Id. at 5.  In 
light of the July 2009 rating decision, addressing the Veteran's 
service connection claim for PTSD, the Board finds that the 
issues of entitlement to service connection for (i) an acquired 
psychiatric disorder, to include PTSD, and (ii) an acquired 
psychiatric disorder, other than PTSD, have been developed 
separately.  Accordingly, the Board's present appellate review 
will be limited to the Veteran's service connection claim for an 
acquired psychiatric disorder, other than PTSD.  

At his May 2010 hearing, the Veteran provided sworn testimony 
that he received treatment related to his stomach disorder, at 
the VA Medical Centers in Beaumont, Texas and in Houston, Texas, 
immediately after separation; however, no such records have been 
associated with the claims folder.  See Board Hearing Trans., pp. 
6-7, May 4, 2010.  The Veteran also testified that he commenced 
psychiatric treatment immediately after separation, at the 
VetCenter and at the previously noted VA Medical Centers; 
nonetheless, no records from the VetCenter are presently of 
record.  Id. at pp, 12-14.  What is more, the Veteran reported 
that he received additional VA treatment and these records have 
not been associated with the claims folder, as the most recent 
treatment record is dated in October 2008.  Id. at pp. 4-7, 12-
13.  As these outstanding treatment records may assist the 
Veteran substantiate his claims, VA should make necessary 
attempts to obtain these records.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request copies of the 
Veteran's treatment records related to (i) a 
stomach disorder, to include GERD, and (ii) 
bilateral pes planus, from the VA Medical 
Centers, in Beaumont, Texas and in Houston, 
Texas, dated since July 2004 (the month the 
Veteran separated from service).  Any 
negative response should be in writing, 
and associated with the claims folder.

2.  The AMC/RO should request copies of the 
Veteran's psychiatric treatment records, from 
the VA Medical Centers, in Beaumont, Texas 
and in Houston, Texas, and from the relevant 
VetCenter, dated since July 2004 (the month 
the Veteran separated from service).  Any 
negative response should be in writing, 
and associated with the claims folder.

3.  Upon completion of the requested 
development and any further development as 
may become indicated is accomplished 
(including conducting any additional 
examinations or obtaining any medical 
opinions), the claims should be re-
adjudicated.  If any decision remains adverse 
to the Veteran, he and his representative 
should be provided a Supplemental Statement 
of the Case and appropriate period of time 
for response.  Thereafter, the claims should 
be returned to this Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


